

Exhibit 10.2

KINDER MORGAN, INC.
RESTRICTED STOCK AGREEMENT
(Time and Performance-Based)
 
This Restricted Stock Agreement ("Agreement") is made and entered into effective
the ______ day of ____________, ______ ("Date of Grant"), by and between Kinder
Morgan, Inc., a Delaware corporation (“Company”), and _______________
("Employee").  The defined term “Employer” shall include, where applicable, the
Company and affiliates and entities in which the Company has an ownership
interest, directly or indirectly.
 
1.  
Award.     The Company hereby makes a grant of Restricted Stock subject to the
terms and conditions contained herein and in the Plan (as defined below).

 
 
(a)
Stock. Pursuant to the Kinder Morgan, Inc. 2011 Stock Incentive Plan (the
"Plan"), ________ shares (the "Shares") of Class P common stock of the Company,
$0.01 par value (the "Stock"), shall be issued as hereinafter provided in
Employee's name subject to certain restrictions thereon.

 
 
(b)
Issuance of Shares. The Shares shall be issued upon acceptance hereof by
Employee and upon satisfaction of the conditions of this Agreement.

 
 
(c)
Plan Incorporated.  Employee acknowledges receipt of a copy of the Plan and
agrees that this award of Restricted Stock shall be subject to all of the terms
and conditions set forth in the Plan, including future amendments thereto, if
any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement.

 
2.  
Restricted Stock. Employee hereby accepts the grant of Restricted Stock when
issued and agrees with respect thereto as follows:

 
 
(a)
Forfeiture Restrictions. To the extent then subject to the Forfeiture
Restrictions (as hereinafter defined), the Shares granted hereunder may not be
sold, assigned, transferred, exchanged, pledged, hypothecated or encumbered by
Employee, and no such sale, assignment, transfer, exchange, pledge,
hypothecation or encumbrance, whether made or created by voluntary act of
Employee or any agent of Employee or by operation of law, shall be recognized
by, or be binding upon, or shall in any manner affect the rights of, the Company
or any agent or any custodian holding certificates for the Shares.  Except as
provided in (b) below, in the event that the Employee's employment with the
Employer is terminated for any reason prior to the lapse of the Forfeiture
Restrictions as provided in (b) below, Employee shall, for no consideration,
forfeit to the Company all Shares to the extent then subject to the Forfeiture
Restrictions.   The prohibition against transfer and the obligation to forfeit
and surrender Restricted Stock to the Company upon termination of employment are
herein referred to as "Forfeiture Restrictions."  The Shares that are subject to
the Forfeiture Restrictions shall hereinafter be referred to as "Restricted
Shares."


 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
Lapse of Forfeiture Restrictions.  Except as provided below, on each anniversary
of the Date of Grant set forth in the following schedule, if Employee's
employment with the Employer has not terminated and at least one of the
"Performance Goals" set forth below has been achieved after the Date of Grant
and prior to such anniversary, the Forfeiture Restrictions shall lapse with
respect to a percentage of Restricted Shares as follows:

 
Anniversary
of                                                                    Percentage
of
Date of
Grant                                                                Restricted
Shares
 
 
 
The Performance Goals are:
 
 
 
On each anniversary set forth in the schedule above, if none of the Performance
Goals has been achieved prior to such anniversary, then the Restricted Shares
with respect to which the Forfeiture Restrictions would have lapsed on such
anniversary upon achievement of a Performance Goal prior to that anniversary
shall be forfeited immediately.
 
Upon the termination of Employee's employment with the Employer by reason of (i)
death, (ii) disability that results in the Employer determining that Employee
cannot perform the essential functions of his or her job, with or without a
reasonable accommodation, or (iii) an involuntary termination by the Employer
due to a reorganization or reduction in force for which Employee would be
eligible for pay under the Kinder Morgan, Inc. Severance Plan or under another
express written grant of separation pay by the Employer, the Forfeiture
Restrictions on all Restricted Shares which have not previously been forfeited
shall lapse.  Upon a Change in Control (as defined in the Plan), the Forfeiture
Restrictions on all Restricted Shares which have not previously been forfeited
shall lapse.  Notwithstanding the foregoing, if this grant of Restricted Stock
is intended to constitute "qualified performance-based compensation" (as defined
in Treasury Regulations Section 1.162-27(e)), upon an involuntary termination of
Employee's employment by the Employer due to a reorganization or reduction in
force for which Employee would be eligible for pay under the Kinder Morgan, Inc.
Severance Plan or under another express written grant of separation pay by the
Employer, the following rules shall apply with respect to Restricted Shares
which have not previously been forfeited:
 
 
(i)
if at least one of the Performance Goals has been satisfied prior to the date of
termination, the Forfeiture Restrictions shall lapse on all such Restricted
Shares on the date of termination;

 
 
(ii)
if none of the Performance Goals has been satisfied prior to the date of
termination, then such Restricted Shares shall remain subject to the Forfeiture


 
 
2

--------------------------------------------------------------------------------

 

Restrictions until at least one of the Performance Goals has been satisfied, at
which time the Forfeiture Restrictions shall lapse on all such Restricted
Shares; provided, however, that if none of the Performance Goals has been
satisfied prior to the   [maximum performance period]    anniversary of the Date
of Grant, such Restricted Shares shall be forfeited on such anniversary.
 
Restricted Shares with respect to which Forfeiture Restrictions have lapsed
shall cease to be subject to any Forfeiture Restrictions, and the Company,
pending payment of corresponding taxes by Employee, shall provide the Employee a
certificate (without the legend referenced in Section 2(d) below) representing
the Shares as to which the Forfeiture Restrictions have lapsed.
 
If the employment of Employee with the Employer terminates prior to the lapse of
the Forfeiture Restrictions, and there exists a dispute between Employee and the
Employer or the Committee as to the satisfaction of the conditions to the lapse
of the Forfeiture Restrictions or the terms and conditions of the grant, the
Restricted Shares shall remain subject to the Forfeiture Restrictions until the
resolution of such dispute, except that any distributions that may be payable to
the holders of record of Stock as of a date during the period from termination
of Employee's employment to the resolution of such dispute shall:
 
(1)           to the extent to which such distributions would have been payable
to Employee on the Restricted Shares under the terms hereof, be held by the
Company as part of its general funds, and shall be paid to or for the account of
Employee only upon, and in the event of, a resolution of such dispute in a
manner favorable to Employee, and then only with respect to such of the
Restricted Shares as to which such resolution shall be so favorable, and
 
(2)           be retained by the Company in the event of a resolution of such
dispute in a manner unfavorable to Employee only with respect to such of the
Restricted Shares as to which such resolution shall be so unfavorable.
 
 
(c)
Dividends.  All cash dividends and Stock dividends, if any, with respect to
Restricted Shares that remain subject to the Forfeiture Restrictions shall be
withheld by the Company for Employee's account, without interest. Such cash
dividends or Stock dividends so withheld shall be subject to forfeiture and
vesting to the same degree as the Restricted Shares to which they relate and
shall be paid to Employee only when the Forfeiture Restrictions on such
Restricted Shares lapse, in one lump sum within thirty (30) days following the
date on which the Forfeiture Restrictions lapse.  Accrued dividends that remain
unpaid with respect to Restricted Shares that are forfeited shall be immediately
forfeited.  No dividends will be withheld by the Company on Employee's behalf
pursuant to this paragraph with respect to any Restricted Shares on or following
the date on which the Forfeiture Restrictions lapse.  Notwithstanding anything
herein to the contrary, Employee shall not receive payments relating to
dividends on Restricted Shares in an amount greater than $____ per share per
calendar year.


 
 
3

--------------------------------------------------------------------------------

 

 
(d)
Certificates.  The Company may, in its discretion, reflect ownership of the
Shares through the issuance of stock certificates, or in book-entry form,
without stock certificates, on its books and records.  If the Company elects to
issue certificates, one or more certificates evidencing the Restricted Shares
shall be issued by the Company in Employee's name, or at the Company's option,
in the name of the Company’s nominee, pursuant to which Employee shall have
voting rights.  Each certificate shall bear the following legend:

 
THIS CERTIFICATE AND THE STOCK EVIDENCED HEREBY HAVE BEEN ISSUED PURSUANT TO AN
AGREEMENT EFFECTIVE ________________, A COPY OF WHICH MAY BE OBTAINED BY
CONTACTING KINDER MORGAN, INC.'S SECRETARY, BETWEEN KINDER MORGAN, INC. AND THE
EMPLOYEE AND ARE SUBJECT TO FORFEITURE TO KINDER MORGAN, INC. UNDER CERTAIN
CIRCUMSTANCES DESCRIBED IN SUCH AGREEMENT.  THE SALE, ASSIGNMENT, EXCHANGE
PLEDGE, HYPOTHECATION, ENCUMBRANCE  OR OTHER TRANSFER OF THE STOCK EVIDENCED BY
THIS CERTIFICATE IS PROHIBITED UNDER THE TERMS AND CONDITIONS OF SUCH AGREEMENT,
AND SUCH STOCK MAY NOT BE SOLD, ASSIGNED, EXCHANGED, PLEDGED, HYPOTHECATED,
ENCUMBERED OR OTHERWISE TRANSFERRED EXCEPT AS PROVIDED IN SUCH AGREEMENT.
 
The Company may cause the certificate or certificates to, upon issuance, be
delivered to the Secretary of the Company or to such other depository as may be
designated by the Committee for safekeeping until the forfeiture thereof occurs
or the Forfeiture Restrictions applicable thereto lapse pursuant to the terms of
this Agreement.  Upon request of the Committee or its designee, Employee shall
deliver to the Company a stock power, endorsed in blank, relating to the
Restricted Shares then subject to the Forfeiture Restrictions.  Subject to the
Company’s rights under Section 3 and the other provisions of this Agreement,
upon the lapse of the Forfeiture Restrictions without forfeiture, the Company
shall deliver to Employee a certificate without legend evidencing the vested
Restricted Shares with respect to which Forfeiture Restrictions have lapsed, and
shall retain a certificate representing unvested Restricted Shares still subject
to Forfeiture Restrictions.  Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any Stock (whether subject to
restrictions or unrestricted) may be postponed for such period as may be
required to comply with applicable requirements of any national securities
exchange or any requirements of any law or regulation applicable to the issuance
or delivery of such Stock.  The Company shall not be obligated to issue or
deliver any Stock if the issuance or delivery thereof shall constitute a
violation of any provision of any law or of any regulation of any governmental
authority or any national securities exchange.

 
 
4

--------------------------------------------------------------------------------

 

3.  
Withholding of Tax.  To the extent that the receipt of the Restricted Shares or
the lapse of any Forfeiture Restrictions result in income to Employee for
federal, state, provincial or local income tax purposes, Employee shall pay to
the Employer or make arrangements satisfactory to the Committee regarding
payment of any federal, state, provincial or local taxes of any kind required by
law to be withheld with respect to such income.  The Committee may permit
payment of such taxes to be made through the tender of cash or shares of Stock,
the withholding of shares of Stock out of Stock otherwise distributable or any
other arrangement satisfactory to the Committee.  The Company shall, to the
extent permitted by law, have the right to withhold delivery of a Stock
certificate under Section 2(d) above or to deduct any such taxes from any
payment of any kind otherwise due to the Employee.  If Employee does not pay the
entire amount of such taxes to the Employer within thirty (30) days after the
date on which the income subject to such taxes is recognized, the Committee
shall withhold from the Shares to which Employee is entitled a number of shares
of Stock having an aggregate fair market value equal to the amount of such taxes
remaining to be paid by Employee and shall deliver a certificate for the
remaining Shares to the Employee in accordance with Section 2(d).

 
If Employee makes an election under Section 83(b) of the Internal Revenue Code
of 1986, as amended ("Code"), with respect to the Restricted Shares, Employee
shall promptly notify the Committee of such election.  Failure to notify the
Committee of any tax election made by Employee may, in the discretion of the
Committee, result in the forfeiture of the Restricted Shares.
 
4.  
Status of Shares. Employee agrees that, notwithstanding anything to the contrary
herein, the Shares may not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable federal or state securities
laws.  Employee also agrees (i) that certificates shall bear the legend or
legends as the Committee deems appropriate in order to assure compliance with
applicable securities laws, (ii) that the Company may refuse to register the
transfer of the Shares on its transfer records if such proposed transfer would
in the opinion of counsel satisfactory to the Company constitute a violation of
any applicable securities law and (iii) that the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Shares.

 
5.  
Changes in Capital Structure.  In the event that the outstanding shares of Stock
or other securities of the Company shall be changed in number or class by reason
of split-ups, spin-offs, combinations, mergers, consolidations or
recapitalizations, or by reason of Stock dividends or other event, the number or
class of securities comprising the Restricted Shares shall be appropriately and
equitably adjusted in accordance with the terms of the Plan.

 


6.  
Employment Relationship.  For purposes of this Agreement, Employee shall be
considered to be in the employment of the Employer as long as Employee remains
an employee of the Employer, or any successor, whether a corporation or other
legal entity.  Any question as to whether and when there has been a termination
of such employment, and the nature or cause of such termination, shall be
determined by the Committee in its sole discretion, and its determination shall
be final. Nothing contained herein shall be construed as conferring upon
Employee the right to continue in the employ of the Employer, nor shall anything
contained


 
5

--------------------------------------------------------------------------------

 

herein be construed or interpreted to limit the "employment at will"
relationship between Employee and the Employer.
 
7.  
Non-Disclosure of Confidential Matters.  Pursuant to this Agreement and through
Employee’s continued employment with the Employer, the Employer agrees to
provide Employee with access to certain confidential information, intellectual
property, and/or other trade secret information that belongs to the Employer
(hereinafter "Confidential Information").  Employee expressly acknowledges that
Employee will receive access to certain Confidential Information belonging to
the Employer pursuant to this Agreement and through Employee’s continued
employment with the Employer.  In consideration for the Employer’s agreement to
provide Employee with access to certain Confidential Information, the Employer’s
agreements as it relates to the Shares as provided herein, and other good and
valuable consideration, Employee agrees not to make, at any time hereafter,
including after the termination of employment for any reason, any unauthorized
use, publication, or disclosure, during or subsequent to his/her employment by
the Employer, of any Confidential Information generated or acquired by him/her
during the course of his/her employment, except to the extent that the
disclosure of Confidential Information is necessary to fulfill his/her
responsibilities as an employee of the Employer.  Employee understands that
Confidential Information includes information not generally known by or
available to the public about or belonging to the Employer, or belonging to
other companies to whom the Employer may have an obligation to maintain
information in confidence, and that authorization for public disclosure may only
be obtained through the Employer's written consent.  Employee also understands
and agrees that the information protected by this provision includes, but is not
limited to, information of a technical and a business nature such as ideas,
discoveries, designs, inventions, improvements, trade secrets, know-how,
manufacturing processes, product formulae, design specifications, writings and
other works of authorship, computer programs, financial figures, marketing
plans, customer lists and data, business plans or methods and the like, which
relate in any manner to the actual or anticipated business of the Employer, or
related to its actual or anticipated areas of research and development. Employee
further agrees not to disclose to the Employer, nor induce any personnel of the
Employer to use, any confidential information, trade secret, or confidential
material belonging to others.

 
8.  
Committee's Powers.  No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering, any of the powers, rights or authority vested in the
Committee pursuant to the terms of the Plan, including, without limitation, the
Committee's rights to make certain determinations and elections with respect to
the Shares.

 
9.  
Resolution of Disputes.  As a condition of the granting of the Shares hereby,
Employee and Employee's heirs, personal representatives and successors agree
that any dispute or disagreement which may arise hereunder shall be determined
by the Committee in its sole discretion and judgment, and that any such
determi­nation and any inter­pretation by the Committee of this Agreement shall
be final and shall be binding and conclusive, for all purposes, upon the
Company, Employee, Employee's heirs, personal representatives and successors or
any person or entity claiming through any of them.


 
 
6

--------------------------------------------------------------------------------

 

10.  
Binding Effect.  The provisions of the Plan and the terms and conditions of this
Agreement shall, in accordance with their terms, be binding upon, and inure to
the benefit of, all successors of Employee, including, without limitation,
Employee's estate and the executors, administrators, or trustees thereof, heirs
and legatees, and any receiver, trustee in bankruptcy, or representative of
creditors of Employee.  This Agreement shall be binding upon and inure to the
benefit of any successors to the Company.

 
11.  
Agreement Subject to Plan.  This Agreement is sub­ject to the Plan.  The terms
and provisions of the Plan (including any subsequent amend­ments thereto) are
hereby incorporated herein by reference thereto.  In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and
prevail.  All defini­tions of words and terms contained in the Plan shall be
applicable to this Agreement.

 
12.  
Non-Solicitation.  Employee agrees that during his/her employment with the
Employer and for a period of one (1) year after the termination of Employee’s
employment relationship with the Employer, Employee will not directly or
indirectly solicit, induce, recruit, encourage, or persuade any employee of the
Employer to leave the Employer.

 
13.  
Non-Disparagement.  Employee agrees not to engage in any act or make any
comments (written or oral), which are intended, or reasonably may be expected,
to harm the business, prospects, or operations of the Employer, or to disparage
the reputation of the Employer;  provided, however, that Employee shall not be
held in breach of this provision should Employee be required to testify pursuant
to subpoena under oath or as otherwise required by law, provided additionally
that Employee testifies truthfully and that, prior to providing such testimony,
Employee promptly notifies Employer that his or her testimony is being sought in
sufficient time so as to permit Employer to seek to prevent or limit such
testimony or otherwise seek to obtain a protective order.

 
14.  
Irreparable Harm.  The Employee acknowledges that a breach of the obligations
set forth in Sections 7, 12 and 13 of this Agreement shall cause irreparable
harm to the Employer and that monetary damages would be an inadequate remedy for
such a breach.  The Employee agrees that the Employer shall be entitled to
equitable relief by way of injunction or otherwise, as well as any other remedy
available at law, if the Employee breaches or threatens to breach the provisions
of this Agreement.  Further, in the event that the Employer determines in good
faith that Employee has breached any of said provisions of this Agreement, the
Employer shall, to the extent the Forfeiture Restrictions have not lapsed, be
entitled, at its election, to immediately stop making any payments hereunder
and/or to terminate the vesting of, or otherwise cancel, terminate or require to
be relinquished to the Company the Shares awarded to Employee and/or to enforce
the specific performance of this Agreement by Employee and/or to enjoin Employee
from activities in breach of said provisions of this Agreement without having to
show that there are no other adequate remedies available.


 
 
7

--------------------------------------------------------------------------------

 

The parties stipulate and agree that the terms, covenants, commitments and
agreements contained Sections 7, 12 and 13 of this Agreement are fair and
reasonable in all respects, including the time period and geographical coverage,
and that these restrictions are necessary for the reasonable protection of the
legitimate business interests of the Employer.  If, at the time of enforcement
of any of these provisions, a court holds that the restrictions stated herein
are unreasonable under the circumstances then existing, the parties hereto agree
that the maximum period, scope or geographical area reasonable under such
circumstances will be substituted for the stated period, scope or area.  In such
event, but only in such event, the parties hereto hereby specifically request a
trial court or other tribunal presented with this Agreement for enforcement to
reform it as to time, geographic area or scope of activities prohibited to the
fullest extent allowed by law and to enforce this Agreement as so reformed.
 
15.  
Notices.  Every notice hereunder shall be in writing and shall be given by
registered or certified mail or by any other method accepted by the Company or
the Company's designee.  All notices to the Company shall be directed to Kinder
Morgan, Inc., 500 Dallas Street, Suite 1000, Houston, Texas 77002,
Attention:  Secretary, or to the Company's designee.  Any notice given by the
Company to Employee directed to Employee at the address on file with the Company
shall be effective to bind Employee and any other person who shall acquire
rights hereunder.  The Company shall be under no obligation whatsoever to advise
Employee of the existence, maturity or termination of any of Employee’s rights
here­under and Employee shall be deemed to have fami­liarized himself or herself
with all matters con­tained herein and in the Plan which may affect any of
Employee's rights or privileges hereunder.

 
16.  
Modification and Severability.  If a court of competent jurisdiction declares
that any provision of this Agreement is illegal, invalid or unenforceable, then
such provision shall be modified automatically to the extent necessary to make
such provision fully enforceable.  If such court does not modify any such
provision as contemplated herein, but instead declares it to be wholly illegal,
invalid or unenforceable, then such provision shall be severed from this
Agreement, as applicable, and such declaration shall in no way affect the
legality, validity and enforceability of the other provisions of this Agreement
to which such declaration does not relate.  In this event, this Agreement shall
be construed as if it did not contain the particular provision held to be
illegal, invalid or unenforceable, the rights and obligations of the parties
hereto shall be construed and enforced accordingly, and this Agreement otherwise
shall remain in full force and effect.  If any provision of this Agreement is
capable of two constructions, one of which would render the provision void and
the other would render the provision valid, then the provision shall have the
construction which renders it valid.

 
17.  
Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Texas and applicable federal law.

 

 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date of first above written.
 
KINDER MORGAN, INC.
 
By:           _________________________
 
Name:      _________________________
 
Title:        _________________________
 
 
________________________________
Print Employee Name
 
    ________________________________
Employee Signature
 
        ________________________________
Employee Social Security Number

